IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2761 Disciplinary Docket No. 3
                                            :
LARRY ELLIOT KLAYMAN                        :   Board File No. C1-20-405
                                            :
                                            :   (District of Columbia Court of Appeals, No.
                                            :   18-BG-0100)
                                            :
                                            :   Attorney Registration No. 54628
                                            :
                                            :   (Out of State)




                                            ORDER

PER CURIAM
       AND NOW, this 15th day of January, 2021, having failed to submit a timely

response to a Notice and Order directing him to provide reasons against the imposition

of reciprocal discipline, and further failing to articulate any meritorious reason that

reciprocal discipline should not be imposed, Larry Elliott Klayman is suspended for ninety

days from the practice of law in the Commonwealth of Pennsylvania. He shall comply

with all the provisions of Pa.R.D.E. 217.